Title: To James Madison from Samuel Latham Mitchill, 3 May 1804
From: Mitchill, Samuel Latham
To: Madison, James



Sir
New York May 3rd. 1804
Our Election is at length over, and as far as we can learn, all our principal candidates are chosen. In the City of New york, the Republican Ticket for Members of Assembly has succeeded by a greater majority than for the last year. The Representatives for Congress for the District composed of the City & County of New york and for the Counties of Kings & Richmond, are elected by a majority of 800 or more, in opposition to the Burrites and Federalists. There is no doubt of the Success of our Senatorial Ticket for the Southern District of the State. And the most sanguine Burrites now give up their intended Governor in despair. Nobody now doubts that Mr. Lewis will have a large Majority. Mr. Tompkins, a valuable and discreet Republican is my Colleague for the 9th. Congress.

We have had a most singular exhibition here of Burrites, malcontents and federalists; but we have had a strong expression of the public voice against all their Machinations. After a very hot and angry Election, all is growing cool and calm again. I remain with great esteem and regard truly yours
Saml L Mitchill
